Citation Nr: 0018190	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospital care from September 15, 1997 to 
September 18, 1997.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to October 1945.  
He died in September 1997.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The originating agency has obtained all relevant evidence 
necessary for the equitable disposition of the veteran's 
appeal.

2.  In September 1997, the veteran was taken to the emergency 
room at McKennan Hospital, Sioux Falls, South Dakota, for 
treatment of a fractured right hip.  He was hospitalized from 
September 15, 1997 to September 18, 1997.    

3.  At that time of the hospitalization, the veteran had no 
service-connected disability and was not participating in a 
VA vocational rehabilitation program.   


CONCLUSION OF LAW

The criteria for payment or reimbursement of the private 
hospital care from September 15, 1997 to September 18, 1997 
have not been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

There are statuary and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances. Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met. The care or services 
must be (1) rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, (2) 
for an adjudicated service-connected disability, or for a 
nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available. 38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.80 
(1995) (recodified at 38 C.F.R. § 17.120 (1998)).

The Board notes in particular that all three criteria must be 
met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728. Id.; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  It is undisputed 
in this case that the care rendered to the veteran on 
September 1997, was in fact, emergency care for a fractured 
right hip.  It is also undisputed that the veteran had 
received VA medical care, for many years.  Nevertheless, the 
veteran had not been awarded service connection for any 
disability, nor did he have a total disability permanent in 
nature resulting from a service-connected disability.  Thus, 
he was not eligible for payment or reimbursement under 38 
U.S.C. § 1728 of medical expenses incurred in September 1997, 
because he did not receive care for a service-connected 
disability, nor did he have a service-connected disability.  

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52(a).  However, hospital care in 
public or private facilities will only be authorized, whether 
under a contract or an individual authorization, under 
specified circumstances, including for treatment of service-
connected disability or for a veteran participating in a VA 
vocational rehabilitation program.  38 U.S.C.A. § 1703(a)(1); 
38 C.F.R. § 17.52(a)(1).  

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54(a).  
Generally, in the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. Id.  If the application for 
admission is made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the date of the application.  38 C.F.R. § 
17.54(b).   

In this case, in September 1997, the veteran was taken to the 
emergency room at McKennan Hospital in Sioux Falls, South 
Dakota, where he was treated for a fractured right hip.  The 
evidence shows that McKennan Hospital attempted to arrange 
for the veteran's transfer to the VA medical facility in 
Sioux Falls.  However, the VA facility was unable to accept 
the veteran for orthopedic surgery.  In addition, the private 
physicians determined that the veteran was not stable for 
purposes of transporting him to the VA medical facility in 
Minneapolis, Minnesota.  Therefore, the veteran underwent 
right hip surgery at McKennan Hospital and was thereafter 
transferred to the VA facility in Sioux Falls for acute post-
surgical care.  

The appellant now seeks entitlement to payment of medical 
expenses from McKennan Hospital.  She claims that VA 
essentially authorized the hospitalization when it refused to 
accept the veteran's transfer to the VA medical facility.  
Even if the hospitalization was not authorized, she asserts 
that she is entitled to payment based on unavailability of VA 
medical care.  

Considering VA regulations, the Board finds that expenses are 
not payable under either of the appellant's arguments.  
Payment of private medical expenses by VA in any situation 
requires that the care in question was rendered to a veteran 
for service-connected disability or to a veteran 
participating in a VA vocational rehabilitation program.  
38 U.S.C.A. §§ 1703(a)(1), 1728(a); 38 C.F.R. §§ 17.52(a)(1), 
17.120.  In this case, the veteran had no service-connected 
disability and was not participating in any VA vocational 
rehabilitation program.  Therefore, regardless of whether the 
hospitalization was authorized, or whether VA care was not 
available, payment of private medical expenses from McKennan 
Hospital in this case is not allowed.  Although the Board is 
sympathetic to the appellant's claim and her particular 
circumstances, action by the Board and VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).         

In conclusion, the Board finds that the appellant's claim for 
payment or reimbursement for the costs associated with the 
veteran's medical care at McKennan Hospital from September 
15, 1997 to September 18, 1997 is denied.  38 U.S.C.A. 
§§ 1703(a), 1728(a), 5107(b); 38 C.F.R. §§ 3.102, 17.52(a), 
17.120.    



ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospital care from September 15, 1997 to 
September 18, 1997 is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



